          Case 2:19-cv-00834-GMN-BNW Document 41 Filed 03/17/20 Page 1 of 2



 1 DICKINSON WRIGHT PLLC
   MICHAEL N. FEDER (Nevada Bar No. 7332)
 2 Email: mfeder@dickinsonwright.com
   8363 West Sunset Road, Suite 200
 3 Las Vegas, Nevada 89113
   Tel: (702) 550-4440
 4 Fax: (844) 670-6009

 5 ARNOLD & PORTER KAYE SCHOLER LLP
   EVAN M. ROTHSTEIN (Admitted Pro Hac Vice)
 6 Email: evan.rothstein@arnoldporter.com
   PATRICK B. HALL (Admitted Pro Hac Vice)
 7 Email: patrick.hall@arnoldporter.com
   370 Seventeenth Street, Suite 4400
 8 Denver, Colorado 80202
   Tel: (303) 863-1000
 9 Fax: (303) 832-0428

10 Attorneys for Defendants Stadium Technology Group, Inc.
   and GVC Holdings, PLC
11
                              UNITED STATES DISTRICT COURT
12

13                                       DISTRICT OF NEVADA

14    PURE PARLAY, LLC a Nevada Limited                 Case No. 2:19-cv-00834-GMN-BNW
      Liability Company,
15
                            Plaintiff,                  STIPULATION AND PROPOSED
16                                                      ORDER TO EXTEND TIME TO FILE
             v.                                         RESPONSE TO SECOND AMENDED
17                                                      COMPLAINT FOR PATENT
      STADIUM TECHNOLOGY GROUP,                         INFRINGEMENT
18    INC., a Nevada Corporation, and GVC
      HOLDINGS, PLC, a company incorporated
19    in the Isle of Man,                               (Second Request)

20                          Defendants.
21

22
            Plaintiff PURE PARLAY, LLC, (“Plaintiff”) and Defendants Stadium Technology Group,
23
     Inc., and GVC Holdings, PLC (collectively referred to as “Defendants”), by and through their
24
     respective undersigned counsel of record, stipulate and agree to extend the date for Defendants’
25
     Response to Plaintiff’s Second Amended Complaint for Patent Infringement upon which relief can
26
     be granted [ECF. 37] from the current date of March 30, 2020 to April 17, 2020.
27
            The request for this extension is a result of the COVID-19 virus causing multiple delays
28
                                                    1
          Case 2:19-cv-00834-GMN-BNW Document 41 Filed 03/17/20 Page 2 of 2



 1 and closures to offices. This is the second request for an extension of time and is not made for the

 2 purpose of delay.

 3

 4   Dated this 17th day of March 2020.                 Dated this 17th day of March 2020.
 5   ARNOLD & PORTER KAYE SCHOLER                       FISHERBROYLES, LLP
     LLP
 6
     /s/ Evan M. Rothstein                              /s/ Rob L. Phillips
 7   EVAN M. ROTHSTEIN                                  ROB L. PHILLIPS
     (Admitted Pro Hac Vice)                            5670 Wilshire Blvd., Suite 1800
 8   PATRICK B. HALL                                    Los Angeles, CA 90036
     (Admitted Pro Hac Vice)
 9   370 Seventeenth Street, Suite 4400                 Attorneys for Plaintiff Pure Parlay, LLC
     Denver, Colorado 80202
10
     MICHAEL N. FEDER (NV Bar No. 7332)
11   DICKINSON WRIGHT PLLC
     8363 West Sunset Road, Suite 200
12   Las Vegas, Nevada 89113
13   Attorneys for Defendants Stadium Technology
     Group, Inc. and GVC Holdings, PLC
14

15
                                                 ORDER
16
                                                 IT IS SO ORDERED.
17

18                                               ___________________________________
                                                 UNITED STATES MAGISTRATE JUDGE
19                                                      3/19/2020
                                                 Dated:______________________________
20

21

22

23

24

25
26

27

28
                                                    2
